                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

PHILLIP T. THOMPSON                                                                   PLAINTIFF

v.                                Case No. 4:13-cv-00120-KGB


BANK OF NEW YORK MELLON
TRUST COMPANY, et al.                                                                DEFENDANTS

                                              ORDER

       Before the Court is defendant Bank of New York Mellon Trust Company (“BONY”)’s

unopposed motion to dismiss with prejudice any remaining claims asserted in this action (Dkt. No.

302). Defendant states that the parties have reached an agreement to resolve their dispute and

dismiss with prejudice any remaining claims pending in the above-captioned lawsuit, with each

party to bear his or its own costs and attorneys’ fees (Id., ¶¶ 3-4). Defendant asserts that plaintiff

and counter-defendant Phillip T. Thompson does not oppose this motion (Id., ¶ 5). For good cause

shown, the Court grants defendant’s unopposed motion to dismiss with prejudice. The Court

dismisses with prejudice any remaining claims pending in this lawsuit, with each party to bear his

or its own costs and attorneys’ fees. Consequently, the Court also denies as moot BONY’s motion

for appointment of commissioner (Dkt. No. 299).

       It is so ordered this 3rd day of October, 2019.




                                                      Kristine G. Baker
                                                      United States District Judge
